Redeield, Ch. J.
The only question finally insisted upon by the counsel in this case is in regard to the construction of the statute of 1851, in relation to the distribution of estates where .there are administrations in different jurisdictions.
The first section of that act applies in terms to cases where the deceased was domiciled abroad, and where by consequence the administration here is secondary or subordinate. It provides generally, that the property in this State “ shall, as far as practicable, be so disposed of that all his creditors here and elsewhere, may receive each an equal share, in proportion to their respective debts.” If this were all the provision of the statute upon the subject, there could be no question whatever that foreign and domestic creditors were placed upon the same footing.
But some uncertainty alises in regard to the proper constructiou of the proviso to this statute : “ That the benefit of the act shall not be extended to the creditors in any State, if the property .of such deceased person, there found, shall not be equally appropriated to the creditors residing in this state, with other creditors.,” etc, This we think has no reference to a general reciprocity in "the laws of such State upon this subject, but only to reciprocity in regard to those laws, in the distribution of prop*101erty belonging- to the same estate and found in such State. And this reciprocity extends only to placing creditors in this State upon the same footing as their own citizens.
Now in the present case there is nothing to show that there is property belonging to this estate, either in New York or in the District of Columbia, and if not, it seems to us the proviso in the statute has no application, as the other creditors, whose claims are allowed here, reside in that State and District. And when there is such property found in that District or State, it will not apply if the laws of such State or District, where the same is found, are reciprocal as to our citizens, in the distribution of such property.
The office of this proviso seems to us to be to guard against the general provision of the act op rating unjustly upon our own citizens, in consequence of foreign creditors being entitled to an advantage over them, in their own jurisdiction, in regard to property there existing. As no such property is shown to exist, in either of the jurisdictions where these foreign creditors reside, the proviso will not apply to this case, and these creditors, under the general provisions of our statute in the enacting clause, were entitled to an equal share in the estate with the resident creditors, which was decreed by the probate court, and the judgment of the county court affirming that decree, is affirmed, and is to be certified to the probate court.
Barrett, J., dissented.